Exhibit 10.2

 



VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made and entered into as of January
21, 2015, by and among Medbox, Inc., a Nevada corporation (the “Company”), P.
Vincent Mehdizadeh (“VM”), an individual, PVM International, Inc., a California
corporation (“PVM”), and Vincent Chase, Incorporated, a California corporation
(“VC”) (VM, PVM and VC are sometimes collectively referred to herein as the “VM
Group”) and Ned L. Siegel (“Siegel”), Mitch Lowe (“Lowe”), Jennifer Love
(“Love”) and Guy Marsala (“Marsala”, and collectively with Siegel, Lowe, and
Love, the “SLLM Group”). The VM Group, the SLLM Group and the Company are
together sometimes referred to herein as the “Parties”).

 

Recitals

 

Each member of the VM Group are the beneficial holders of the Company’s
preferred and/or common stock (all such stock referred herein together as the
“VM Stock”) and have voting control over the VM Stock;

 

Each member of the SLLM Group are beneficial holders of the Company’s common
stock (all such stock referred herein together as the “SLLM Stock”) and have
voting control over the SLLM Stock;

 

In connection with and as a condition to that certain Agreement, dated on the
date hereof, amongst certain of the Parties, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree, as follows:

 

1.Voting.

 

1.1           VM Stock and SLLM Stock.

 

(a)           Each of the VM Group agree to hold all shares of the VM Stock
registered in their respective names or beneficially owned by them as of the
date hereof subject to, and to vote VM Stock in accordance with, the provisions
of this Agreement.

 

(b)           Each of the VM Group further agree that any and all other
securities of the Company legally or beneficially acquired by each of them after
the date hereof shall constitute and be included as “VM Stock” from and after
the time of acquisition under the terms of this Agreement and shall be voted by
the VM Group in accordance with the provisions of this Agreement.

 

(c)           Each of the SLLM Group agree to hold all shares of the SLLM Stock
registered in their respective names or beneficially owned by them as of the
date hereof subject to, and to vote SLLM Stock in accordance with, the
provisions of this Agreement.

 

(d)           Each of the SLLM Group further agree that any and all other
securities of the Company legally or beneficially acquired by each of them after
the date hereof shall constitute and be included as “SLLM Stock” from and after
the time of acquisition under the terms of this Agreement and shall be voted by
the SLLM Group in accordance with the provisions of this Agreement.

 



 

 

 

1.2           Manner of Voting. Each of the VM Group and the SLLM Group agree to
execute any written consents required to perform the obligations of this
Agreement.

 

1.3           Board Size. At all annual or special meetings of the stockholders
of the Company following the date hereof, each of the VM Group and the SLLM
Group shall vote all of their respective VM Stock and SLLM Stock held by them,
respectively (or the holders thereof shall consent pursuant to an action by
written consent of the stockholders of the Company) so as to ensure that the
size of the Company’s Board of Directors (the “Board”) shall be five (5)
directors (each a “Director” and, collectively, the “Directors”).

 

1.4           Election of Directors. On all matters relating to the election or
appointment of the Directors, each of the VM Group and the SLLM Group agree to
vote all shares of VM Stock and SLLM Stock held by them, respectively, (or the
holders thereof shall consent pursuant to an action by written consent of the
stockholders of the Company) so as to elect members of the Board as follows:

 

(a)           At each election of the Directors in which the stockholders of the
Company are entitled to elect members of the Board, including at any annual
meeting or special meeting of the stockholders, each member of the VM Group
shall vote all of their respective VM Stock so as to elect or appoint Siegel,
Lowe, Love and Marsala as members of the Board, and each member of the SLLM
Group shall vote all of their respective SLLM Stock so as to elect or appoint
Siegel, Lowe, Love and Marsala as members of the Board. No member of the VM
Group or the SLLM Group shall, at any time or for any reason, vote, consent, or
take any action to remove any of Siegel, Lowe, Love or Marsala from the Board or
vote, consent or take any action to add any other director to the Board or to
otherwise change the composition or structure of the Board, other than as set
forth in any written agreement to which the members of the VM Group and the
Company are parties. With regard to any vote taken to fill any vacancy created
by the resignation, removal or death of a Director elected pursuant to this
Section 1.4(a), each member of the VM Group and each member of the SLLM Group
shall vote (or the members of such groups shall consent pursuant to an action by
written consent of the stockholders of the Company) for only those nominees
selected by the Board to fill the vacancy.

 

1.5           Successors. The provisions of this Agreement shall be binding upon
the successors in interest to any members of the VM Group and the SLLM Group.
The Company shall not permit the transfer more than 10% of the VM Stock
(including as a result of a series of related transactions to the same parties)
on its books or issue a new certificate representing any members of the VM Stock
unless and until the Person or Persons to whom such security is to be
transferred shall have executed a written agreement, substantially in the form
of this Agreement, pursuant to which such Person or Persons become a party to
this Agreement and agree to be bound by all the provisions hereof as if such
Person or Persons were included in the VM Group.

 

1.6           Acknowledgements. As a result of this Agreement, the Parties
concur and acknowledge that the Directors have been appointed by the
shareholders for purposes of any applicable Nevada law or the Company’s bylaws.

 



2

 

 

1.7            Waiver Of Defenses; Service Of Process. In the event that, for
any reason or no reason, whether alleged breach or otherwise, VM Group violates
this Agreement, VM Group waives all defenses and stipulates to the granting of
an injunction enforcing the terms of this Agreement and hereby acknowledges
acceptance of service of the complaint against VM Group filed by the Company in
the Superior Court for the State of California in the County of Los Angeles for
declaratory relief and violation of Business and Professions Code Sections 17200
et seq.

 

2.REMEDIES; Termination.

 

2.1           Irrevocable Proxy. Each of VM, PVM and VC (each a “VM Party”)
hereby appoints Guy Marsala (or in the event that Mr. Marsala is unavailable,
Mitch Lowe or such other person that may be appointed by the Board), with full
power of substitution, for purposes of any applicable Nevada law or the Medbox
bylaws, as the proxy of such VM Party with respect to the matters set forth in
this Agreement, including without limitation, election of persons as members of
the Board in accordance with Section 1.4 hereof, and hereby authorizes him to
represent and to vote all of such VM Party’s shares of VMS Stock in favor of the
election of persons as members of the Board determined pursuant to and in
accordance with the terms and provisions of Section 1.4 this Agreement. The
proxy granted pursuant to the immediately preceding sentence is given in
consideration of the agreements and covenants of the Parties in connection with
the transactions contemplated by this Agreement and, as such, is coupled with an
interest and shall be irrevocable unless and until this Agreement terminates
pursuant to Section 2.3 hereof. Each VM Party shall not hereafter, unless and
until this Agreement terminates or expires pursuant to Section 2.3 hereof, grant
any other proxy or power of attorney with respect to any of the VM Stock,
deposit any of the VM Stock into a voting trust or enter into any agreement
(other than this Agreement), arrangement or understanding with any person,
directly or indirectly, to vote, grant any proxy or give instructions with
respect to the voting of any of the VM Stock, in each case, with respect to any
of the matters set forth herein. This proxy shall be limited to voting authority
for the purpose of electing the parties referenced herein and shall only be used
for that purpose during the term of this Agreement.

 

2.2           Remedies Cumulative. All remedies, either under this Agreement or
by law or otherwise afforded to any Party, shall be cumulative and not
alternative.

 

2.3           Termination. This Agreement shall continue in full force and
effect from the date hereof through the date that is twelve (12) months from the
date hereof and is not terminable for any reason prior to such date; provided
that this Agreement shall terminate if all of the SLLM Group shall have
resigned.

 

3.Miscellaneous.

 

3.1           Ownership. Each member of the VM Group represents and warrants to
the Company that (a) such VM Party now owns the VM Stock, free and clear of
liens or encumbrances, and has not, prior to or on the date of this Agreement,
executed or delivered any proxy or entered into any other voting agreement or
similar arrangement other than one which has expired or terminated prior to the
date hereof, and (b) such VM Party has full power and capacity to execute,
deliver and perform this Agreement, which has been duly executed and delivered
by, and evidences the valid and binding obligation of, such VM Party enforceable
in accordance with its terms.

 



3

 

 

3.2           Further Action. Each VM Party or the personal representative
thereof and each SLLM Party shall do all things and execute and deliver all
documents as may be necessary or as may be requested by the Company to effect
the terms of this Agreement.

 

3.3           Specific Performance. The Parties hereby declare that it is
impossible to measure in money the damages which will accrue to a party hereto
or to their heirs, personal representatives, or assigns by reason of a failure
to perform any of the obligations under this Agreement and agree that the terms
of this Agreement shall be specifically enforceable, and the Parties waive any
requirement to have any other Party obtain any bond in connection with the same.
If any Party or his or her heirs, personal representatives, or assigns
institutes any action or proceeding to specifically enforce the provisions
hereof, any Person against whom such action or proceeding is brought hereby
waives the claim or defense therein that such party or such personal
representative has an adequate remedy at law, and such Person shall not offer in
any such action or proceeding the claim or defense that such remedy at law
exists.

 

3.4           Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of
California, without regard to its principles of conflicts of laws.  Each of the
parties hereto irrevocably submits to the exclusive jurisdiction of the courts
of the State of California for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby.  Service of process in connection with any such suit,
action or proceeding may be served on each Party anywhere in the world by the
same methods as are specified for the giving of notices under this Agreement. 
Each of the Parties irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each Party irrevocably waives any objection to the laying of venue of
any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.

 

3.5           Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT
TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

3.6           Amendment or Waiver. This Agreement and its provisions may not be
amended, modified or waived except in a writing signed by the Parties.

 

3.7           Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

 



4

 

 

3.8           Successors. This Agreement shall inure to the benefit of and be
binding upon the Parties and their respective heirs, successors, assigns,
administrators, executors and other legal representatives.

 

3.9           Assignment. This Agreement is not assignable by any Party.

 

3.10           Waiver. No waivers of any breach of this Agreement extended by
any Party to any other Party shall be construed as a waiver of any rights or
remedies of any other Party or with respect to any subsequent breach.

 

3.11           Notices. Any notices required in connection with this Agreement
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the party to be notified, (b) when sent by confirmed electronic mail
or facsimile if sent during normal business hours of the recipient; if not, then
on the next business day, (c) five (5) days after having been sent by registered
or certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All notices shall be
addressed to the holder appearing on the books of the Company or at such address
as such party may designate by ten (10) days advance written notice to the other
parties hereto.

 

3.12           Entire Agreement. This Agreement, along with the settlement
agreement and all other related documents, consents and agreements, constitute
the full and entire understanding and agreement between the Parties with regard
to the subjects hereof and thereof and no party shall be liable or bound to any
other in any manner by any representations, warranties, covenants and agreements
except as specifically set forth herein and therein. Notwithstanding the
foregoing, this Section 3.12 shall not apply with regard to any agreements to
which any Director is a party with the Company or with any member of the VM
Group.

 

3.13           Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, and all of which
together shall constitute one and the same agreement. This Agreement may be
executed by facsimile, PDF or TIF signatures.

 

Signatures on the Following Pages

 

 

 

5

 

 

The parties hereto have executed this Voting Agreement as of the date first
above written.

 

THE COMPANY:

 

MEDBOX, INC.

 

By /s/ Guy Marsala                    



Its: Chief Executive Officer

 

THE VM GROUP:

 

 

PVM INTERNATIONAL, INC.

 

By /s/ P. Vincent Mehdizadeh                  



Its: CEO

 

 

 

 

 

VINCENT CHASE, INC.

 

By /s/ P. Vincent Mehdizadeh 



Its: CEO

 

 

_/s/ P. Vincent Mehdizadeh_______________

P. Vincent Mehdizadeh

 

 

THE SLLM GROUP:

 

 

/s/ Guy Marsala_____________________

Guy Marsala

 

 

/s/ Ned L. Siegel______________________

Ned L. Siegel

 

 

/s/ Mitch Lowe________________________

Mitch Lowe

 

 

/s/ Jennifer Love _____________________

Jennifer Love

 

 

 

 



 

